Citation Nr: 0922203	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
undifferentiated schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in June 2007, a statement of the 
case was issued in December 2007, and a substantive appeal 
was received in February 2008.  The Veteran testified at RO 
hearings in July 1997 and September 2007, and at a hearing 
before the Board in January 2009.  Transcripts of these 
proceedings are associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the July 1997 RO hearing, the Veteran noted that he had 
previously received Social Security benefits until he was 
awarded a pension, presumably by VA in a September 1995 
rating decision.  It does not appear that any Social Security 
Administration (SSA) records have been obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.  

2.  After completion of the above, the 
AMC/RO should review the entire record 
and determine if the benefit sought can 
be granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




